PER CURIAM.
The state filed a three count information charging the appellees Gres, Thomas and Darwin in Count I, Gres and Thomas in Count II, and Gres and Thomas in Count III. All of the counts involved the possession or attempted possession of a controlled substance. Darwin filed a motion for severance. None of the other appellees sought a severance. After a hearing on Darwin’s motion, the trial court entered an order granting each defendant a separate trial as to each count or a total of seven trials. We can find no basis in the record for ordering such a severance except as to Darwin. Accordingly, the petition for writ of certiorari is granted; and the order of severance is hereby quashed except for that portion of the order which grants a severance to ap-pellee, Tony Darwin.
ANSTEAD and DAUKSCH, JJ., and CRAWFORD, GRADY L., Associate Judge, concur.